                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  GWENDOLYN BROWN,                                 )
                                                   )
         Plaintiff,                                )   Case No. 3:18-cv-506
                                                   )
  v.                                               )   Judge Curtis L. Collier
                                                   )
  GENWORTH LIFE & ANNUITY                          )
  INSURANCE COMPANY,                               )
                                                   )
         Defendant.                                )

                                      MEMORANDUM

         Before the Court are three motions to strike by Plaintiff. (Docs. 62, 65, 80.) The first

  motion seeks to strike portions of Defendant’s reply brief in support of its motion for summary

  judgment. (Doc. 62.) Specifically, Plaintiff asks the Court to strike (1) Defendant’s arguments

  pertaining to Tennessee Code Annotated § 56-7-2303(a) (the “Insurance Lapse Provision”), (2) the

  supplemental declaration of Soronya Hudson and Defendant’s arguments in reliance on the

  supplemental declaration, and (3) Defendant’s arguments regarding the sufficiency of Plaintiff’s

  complaint. (Doc. 63.) The second motion seeks to strike these same arguments and evidence from

  Defendant’s response to Plaintiff’s supplemental brief in opposition to the motion for summary

  judgment. (Doc. 65.) Because the issues raised in Plaintiff’s motions to strike were identical, the

  Court consolidated the briefing on them. (Doc. 66.) Defendant filed a response in opposition to

  both motions (Doc. 73), and Plaintiff filed a reply (Doc. 77).

         Plaintiff then filed a third motion to strike. (Doc. 80.) Plaintiff seeks to strike the same

  arguments and evidence at issue in the other two motions from Defendant’s brief in response to

  Plaintiff’s sur-reply brief in opposition to summary judgment.       (Id.) Defendant has filed a




Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 1 of 13 PageID #: 1001
  response (Doc. 83), and Plaintiff has filed a reply (Doc. 84). The Court will consider all three

  motions to strike together.

  I.     APPLICABLE LAW

         Under Federal Rule of Civil Procedure 12(f), a court may strike “an insufficient defense or

  any redundant, immaterial, impertinent, or scandalous matter” that is contained in the pleadings.

  Fed. R. Civ. P. 12(f); Fox v. Mich. State Police Dep’t, 173 F. App’x 372, 375 (6th Cir. 2006)

  (explaining Rule 12(f) only authorizes courts to strike material contained in the pleadings). Rule

  7(a) defines “pleadings” as “a complaint; an answer to a complaint; an answer to a counterclaim

  designated as a counterclaim; an answer to a crossclaim; a third-party complaint; an answer to a

  third-party complaint; and if the court orders one, a reply to an answer.” Fed. R. Civ. P. 7(a).

         Courts may also strike documents filed in violation of local rules. See, e.g., Setzer v. First

  Choice Lending Servs., LLC., No. 18-5192, 2018 WL 7500477, at *2 (6th Cir. Sept. 10, 2018)

  (holding that “the district court did not abuse its discretion when it struck the motion for

  violating Rule 7.1(d)”); Loggins v. Franklin Cty., 218 F. App’x 466, 478 (6th Cir. 2007) (finding

  district court did not abuse its discretion in striking documents that were filed beyond the deadline

  provided in the local rules). In addition, courts have discretion to strike documents or portions of

  documents as part of their inherent power to control their dockets. See Cincinnati Ins. Co. v. Nat’l

  Union Fire Ins. Co. of Pittsburgh, PA, 377 F. Supp. 3d 859, 864 (S.D. Ohio 2019).

  II.    DISCUSSION

         Plaintiff has moved to strike portions of Defendant’s summary judgment reply brief,

  Defendant’s response to Plaintiff’s supplemental brief in opposition to summary judgment, and

  Defendant’s response to Plaintiff’s sur-reply brief in opposition to summary judgment. (Docs. 62,

  65, 80.) In all three motions, Plaintiff seeks to strike (1) Defendant’s arguments pertaining to the


                                                   2

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 2 of 13 PageID #: 1002
  Insurance Lapse Provision, including that the issue is time-barred, (2) the supplemental declaration

  of Soronya Hudson (Doc. 28-1) and Defendant’s arguments in reliance on the supplemental

  declaration, and (3) Defendant’s purported attack on the sufficiency of Plaintiff’s complaint. (Id.)

         Plaintiff raises several arguments in support of her motions to strike. The Court will

  address each in turn.

         A.      Request to Strike All New Arguments and Evidence

         Plaintiff first argues the above arguments and evidence should be stricken to avoid

  substantial prejudice to her. (Doc. 63.) Plaintiff asserts she will be severely prejudiced if the Court

  denies her motion to reconsider her separate motion to alter or amend her summary judgment

  response and does not strike the new arguments and evidence from Defendant’s briefs. (Id.)

  Defendant contends this argument is now moot because the Court granted Plaintiff’s motion to

  reconsider and accepted her proposed amended summary judgment response. (Doc. 73.) The

  Court agrees this argument is moot in light of the Court’s acceptance of Plaintiff’s proposed

  amended summary judgment response as a sur-reply brief (see Doc. 68), and thus it need not

  evaluate this argument further.

         B.      Request to Strike Attack on Sufficiency of Complaint

         Next, Plaintiff contends Defendant’s arguments regarding the sufficiency of her complaint

  should be stricken because Defendant’s failure to file a timely motion to dismiss left the pleadings

  uncontested. (Doc. 63.) As a result, Plaintiff asserts she is permitted to argue any theory of breach

  of contract, and thus Defendant’s arguments concerning issues with her complaint, namely that

  she failed to specify claims of vicarious liability in her complaint and raised a new theory of

  liability in her response brief, are untimely and irrelevant. (Id.) Accordingly, Plaintiff requests

  the Court strike the arguments from Defendant’s briefs. (Id.)



                                                    3

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 3 of 13 PageID #: 1003
            Defendant contends its arguments regarding the claims in Plaintiff’s response brief are not

  an attempt to attack the sufficiency of her complaint, but rather are challenging her ability to assert

  new claims, including a failure-to-procure claim and vicarious-liability claims, in a summary

  judgment response brief. (Doc. 73.) Thus, Defendant contends its arguments regarding the claims

  are relevant and should not be stricken. (Id.)

            Even if the Court assumes Defendant’s arguments regarding the failure-to-procure and

  vicarious-liability claims are an attack on the sufficiency of Plaintiff’s complaint, Plaintiff has not

  provided sufficient support for striking the arguments from Defendant’s briefs.

            “A motion to strike is generally disfavored, because it is such a ‘drastic remedy.’”

  Bouchard v. Am. Home Prods. Corp., No. 3:998 CV 7541, 2002 WL 32597993, at *1 (S.D. Ohio

  July 8, 2002) (quoting Resolution Trust Corp. v. Vanderweele, 833 F. Supp. 1383, 1387 (N.D. Ind.

  1993)).

            Plaintiff’s motions do not involve the pleadings or alleged violations of the local rules.

  Instead, Plaintiff is asking the Court to strike Defendant’s arguments because they constitute an

  irrelevant and untimely attack on the sufficiency of her complaint. The case Plaintiff cites in

  support, Spadafore v. Gardner, 330 F.3d 849, 852 (6th Cir. 2003), does not suggest such arguments

  should be stricken, but rather that “[t]he question of whether the pleadings were fatally

  insufficient” is not applicable at the summary judgment stage, and thus will not be considered. See

  330 F.3d at 852. Because the Court can similarly address the relevance of Defendant’s arguments

  when ruling on Defendant’s motion for summary judgment, the Court finds no reason to strike the

  arguments from Defendant’s briefs.

            In addition, Plaintiff has been afforded the opportunity to respond to these arguments, and

  thus the Court has ample briefing to address the issue when resolving the motion for summary



                                                     4

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 4 of 13 PageID #: 1004
  judgment. Accordingly, the Court will not strike Defendant’s arguments regarding the failure-to-

  procure claim and vicarious-liability claims raised in Plaintiff’s response brief in opposition to

  summary judgment.

         C.       Request to Strike Arguments on the Insurance Lapse Provision

         Plaintiff argues Defendant’s discussion of the Insurance Lapse Provision should be stricken

  because Defendant was required to demonstrate compliance with the statutory provision in its

  motion for summary judgment, and cannot cure the deficiency in its reply brief in support of

  summary judgment. (Doc. 63.)

         Defendant contends it was permitted to raise the arguments regarding the Insurance Lapse

  Provision in its reply brief because the arguments were made in response to Plaintiff’s statutory

  argument and were based only on the undisputed facts in the record. (Doc. 73.) In addition,

  Defendant argues Plaintiff failed to file her lawsuit within the time limits set forth in the statute,

  and thus Defendant had no initial burden to demonstrate compliance with the Insurance Lapse

  Provision. (Id.)

         Under the Insurance Lapse Provision, “[n]o insurance company doing business in this state

  shall declare any life insurance policy or any noncancellable or guaranteed renewable accident and

  health insurance policy owned by a resident of this state forfeited or lapsed within six (6) months

  after default in payment of any premium, installment or interest,” unless prior notice is provided

  to the policy owner, subject to certain exceptions. Tenn. Code Ann. § 56-7-2303(a), (c)–(d).

         A review of Defendant’s initial brief in support of summary judgment reveals no explicit

  discussion of the Insurance Lapse Provision, but Defendant does discuss sending notices to Mr.

  Qualls, the policy owner, prior to declaring his policy lapsed. (See Doc. 18 at 3.)




                                                    5

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 5 of 13 PageID #: 1005
         In addition, the Court has afforded Plaintiff an opportunity to respond to the new arguments

  in Defendant’s reply brief regarding the Insurance Lapse Provision. Plaintiff does not offer any

  case law to support her contention that the Court must strike new arguments raised in a reply brief

  when a non-movant was permitted to respond to them and the new arguments are based primarily

  on facts already in the record. Instead, courts have consistently recognized that a district court

  may rely on new arguments raised in the reply brief if the non-movant is provided an opportunity

  to respond to them. See, e.g., Seay v. Tenn. Valley Auth., 339 F.3d 454, 482 (6th Cir. 2003)

  (requiring district court to provide the plaintiff an opportunity to respond to new arguments and

  evidence raised in the defendant’s reply brief before the court can rely on them); Hardy Oil Co.,

  Inc. v. Nationwide Agribusiness Ins. Co., 587 F. App’x 238, 239 (6th Cir. 2014) (explaining a

  district court must allow an opportunity to respond to new arguments in the reply brief, particularly

  when the district court relies on the new arguments and evidence).

         Because Plaintiff has not demonstrated that the Court is precluded from considering

  Defendant’s arguments regarding the Insurance Lapse Provision, the Court finds no reason to

  strike them.

         D.      Request to Strike Soronya Hudson’s Supplemental Declaration

         Finally, Plaintiff contends Soronya Hudson’s supplemental declaration and Defendant’s

  arguments in reliance on the supplemental declaration should be stricken. (Doc. 63.) Plaintiff

  argues she would be prejudiced by the Court’s consideration of the supplemental declaration

  because it was filed after the discovery deadline, and thus Plaintiff cannot depose Ms. Hudson on

  the new factual allegations included in the supplemental declaration. (Id. at 10.) In addition,

  Plaintiff objects to Ms. Hudson’s statement that Mr. Qualls’s reinstatement application was

  incomplete. (Id. at 9.) Plaintiff asserts the supplemental declaration fails to demonstrate Ms.



                                                   6

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 6 of 13 PageID #: 1006
  Hudson is qualified to give such an opinion or explain how she formed that opinion. (Id.) Finally,

  Plaintiff objects to the statements in the supplemental declaration that notices were mailed to Mr.

  Qualls because she asserts there is no evidence Ms. Hudson has personal knowledge that notices

  were mailed or personal knowledge of Defendant’s general mailing procedures. (Id.) As a result

  of these deficiencies and the prejudice to Plaintiff by the late inclusion of the supplemental

  declaration, Plaintiff asks the Court to strike the supplemental declaration and arguments made in

  reliance on it. (Id.)

          Defendant contends Plaintiff’s argument is moot because Plaintiff has been permitted an

  opportunity to respond to Ms. Hudson’s supplemental declaration. (Doc. 73.) Even if the

  argument were still ripe, Defendant asserts Ms. Hudson has the requisite personal knowledge to

  support her supplemental declaration, as she stated in both of her declarations, and Plaintiff has

  failed to substantiate her objections or identify which provisions should be stricken. (Id.) Finally,

  Defendant contends Plaintiff has been aware of the contents of Ms. Hudson’s supplemental

  declaration since the inception of the case and could have deposed Ms. Hudson at any time prior

  to the close of discovery. (Id.) Thus, Defendant argues Plaintiff will not be prejudiced by the

  Court’s consideration of the supplemental declaration and it should not be stricken. (Id.)

          Under Rule 56(c)(4), “[a]n affidavit or declaration used to support or oppose a motion must

  be made on personal knowledge, set out facts that would be admissible in evidence, and show that

  the affiant or declarant is competent to testify on the matters stated.” A failure to satisfy these

  requirements can result in the striking of the affidavit or declaration, or portions thereof. See

  Collazos-Cruz v. United States, 117 F.3d 1420 (Table), 1997 WL 377037, at *2 (6th Cir. 1997)

  (citing Noblett v. Gen. Elec. Credit Corp., 400 F.2d 442, 445 (10th Cir.), cert. denied, 393 U.S.

  935 (1968)). In seeking to strike a declaration, it is the movant’s obligation to specify which



                                                   7

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 7 of 13 PageID #: 1007
  statements or portions of the declaration should be stricken and provide authority to support its

  motion. See Wilson v. Budco, 762 F. Supp. 2d 1047, 1058 (E.D. Mich. 2011); Ernst Seidelman

  Corp. v. Mollison, 10 F.R.D. 426, 428 (S.D. Ohio 1950) (“The Court cannot and should not be

  expected to go through the . . . affidavit with a fine-tooth comb and pick out the certain portions

  which defendants . . . feel should be stricken.”) (internal quotations omitted).

         Here, Plaintiff has requested the Court strike the supplemental declaration due to potential

  prejudice, and has objected to specific statements in the supplemental declaration regarding the

  incompleteness of the reinstatement application and the mailing of notices to Mr. Qualls. The

  Court will first address Plaintiff’s request to strike the entire supplemental declaration before

  turning to Plaintiff’s objections to specific provisions in the supplemental declaration.

                 1.      Request to Strike Supplemental Declaration

         Plaintiff argues she would be prejudiced if the Court were to consider the supplemental

  declaration in resolving the motion for summary judgment because the supplemental declaration

  was filed after the deadline for discovery passed, and thus Plaintiff cannot depose Ms. Hudson on

  the new factual allegations in the supplemental declaration. (Doc. 63.) However, the record

  demonstrates any prejudice resulting from the delay was due to Plaintiff’s late-filed response brief,

  and Plaintiff had an opportunity to depose Ms. Hudson on the new information contained in the

  supplemental declaration prior to the close of discovery.

         Defendant’s motion for summary judgment and Ms. Hudson’s initial declaration in support

  of the motion were filed on November 22, 2019. (Docs. 17, 19.) Under the Local Rules of this

  Court, Plaintiff’s response was due on December 13, 2019. See E.D. Tenn. L.R. 7.1(a). If Plaintiff

  had filed her response to the motion for summary judgment on time, then Defendant’s reply brief

  with Ms. Hudson’s supplemental declaration would have been due on or before December 20,



                                                    8

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 8 of 13 PageID #: 1008
  2019. See id. That would have been three weeks prior to the January 13, 2020, close of discovery.

  (See Doc. 13 ¶ 5(f).) However, Plaintiff was late in filing her response to Defendant’s motion for

  summary judgment. (See Doc. 25.) As a result, Defendant’s timely reply brief with Ms. Hudson’s

  supplemental declaration was not filed until January 28, 2020, after the discovery deadline had

  passed.

            In addition, the new paragraphs included in the supplemental declaration provide details

  on Ms. Hudson’s relationship to Defendant and to the instant matter, namely that Ms. Hudson

  worked as a claims specialist and evaluated Plaintiff’s claim for recovery under Mr. Qualls’s

  policy. (See Doc. 28-1 ¶¶ 1–4.) Plaintiff has not offered any evidence to suggest she was unaware

  of this information prior to the close of discovery, and in fact the record suggests the contrary.

  (See Doc. 73-1 at 2 (identifying Ms. Hudson as a claims specialist in Defendant’s response to

  Plaintiff’s first set of interrogatories); 51-2 at 5 (letter from Plaintiff’s counsel addressed to Ms.

  Hudson explaining that documents were being returned in an effort to secure the proceeds from

  Mr. Qualls’s policy).

            Thus, Plaintiff had the opportunity to depose Ms. Hudson regarding her connection to this

  case prior to the discovery deadline, and any prejudice that might result from the Court’s

  considering the supplemental declaration was caused by Plaintiff’s delay in filing her summary

  judgment response. Accordingly, the Court finds no reason to strike Ms. Hudson’s supplemental

  declaration on the grounds of potential prejudice to Plaintiff.

                   2.      Objection to Statement on Reinstatement Application

            In Ms. Hudson’s supplemental declaration, she states “[b]efore his death, Mr. Qualls never

  submitted a complete application for the reinstatement of Policy No. J129083.” (Doc. 28-1 ¶ 13.)

  Plaintiff objects to this statement, arguing the supplemental declaration fails to demonstrate Ms.



                                                    9

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 9 of 13 PageID #: 1009
   Hudson was qualified to give an opinion that the reinstatement application was incomplete or what

   evidence and facts she relied on in reaching that opinion. (Doc. 63 at 9.) In its response, Defendant

   does not directly address Plaintiff’s objections, but contends Ms. Hudson has satisfied the

   requirements for personal knowledge. (Doc. 73 at 13–14.)

          Generally, “[a]ffidavits composed of hearsay and opinion evidence do not satisfy [Rule

   56(c)(4)] and must be disregarded.” State Mut. Life Assurance Co. v. Deer Creek Park, 612 F.2d

   259, 264 (6th Cir. 1979). While there is a modern trend towards allowing admission of lay witness

   opinion testimony, such evidentiary admissions require the testimony to be “well founded on

   personal knowledge and susceptible to specific cross-examination.” Johnson v. Memphis Light

   Gas & Water Div., 777 F.3d 838, 846 (6th Cir. 2015) (citing Fed. R. Evid. 701; Harris v. J.B.

   Robinson Jewelers, 627 F.3d 235, 240 (6th Cir. 2010) (internal citations and quotation marks

   omitted)).

          Here, Ms. Hudson’s statement calls for her opinion regarding the completeness of Mr.

   Qualls’s application for reinstatement. It appears Ms. Hudson’s statement is based on her review

   of Mr. Qualls’s application for reinstatement conducted in evaluating Plaintiff’s claim for

   proceeds. (See Doc. 28-1 ¶ 4.) While personal knowledge can be obtained by reviewing business

   records, see United States v. Nugent, No. 5:16-cv-380-JMH, 2017 WL 4249775, at *4 (E.D. Ky.

   Sept. 25, 2017) (collecting cases), Defendant has not provided any evidence that the reinstatement

   application meets the requirements to satisfy the business records exception. See Wiley v. United

   States, 20 F.3d 222, 226 (6th Cir. 1994) (explaining hearsay evidence cannot be considered on

   summary judgment).      Further, Ms. Hudson’s supplemental declaration was provided as an

   attachment to Defendant’s reply brief in support of summary judgment, and thus her opinion on




                                                    10

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 10 of 13 PageID #: 1010
   the completeness of the reinstatement application was not susceptible to cross-examination. As a

   result, the Court must disregard her opinion. See State Mut. Life Assurance Co., 612 F.2d at 264.

          Because Ms. Hudson’s statement in the supplemental declaration does not satisfy Rule

   56(c)(4), the Court may also strike the statement from the document. See Collazos-Cruz, 1997

   WL 377037, at *2. However, striking portions of an affidavit or declaration is a drastic remedy.

   Plaintiff has not explained why the Court must strike a statement from a declaration when it will

   disregard the statement in evaluating the motion for summary judgment, nor does the Court find

   any reason to do so. See State Mut. Life Assurance Co., 612 F.2d at 264 (disregarding, but not

   striking, opinion testimony when evaluating a motion for summary judgment); see also N. Am.

   Specialty Ins. Co. v. Myers, 111 F.3d 1273, 1283 (6th Cir. 1997) (disregarding, but not striking,

   testimony in affidavit attached to a motion for summary judgment that contained inadmissible

   hearsay). Accordingly, the Court will deny Plaintiff’s request to strike it from the supplemental

   declaration.

          Plaintiff has also asked the Court to strike any arguments made in reliance on Ms. Hudson’s

   supplemental declaration. However, Plaintiff has not identified where Defendant specifically

   relies on paragraph thirteen, nor has Plaintiff offered any authority in support of her request to

   strike such arguments from Defendant’s briefs. It is not the Court’s responsibility to scrutinize

   each brief to find where Defendant has relied on paragraph thirteen and to determine whether those

   arguments should be stricken. See Wilson, 762 F. Supp. 2d at 1058. Thus, the Court will also

   deny Plaintiff’s request to strike Defendant’s arguments in reliance on paragraph thirteen.

                  3.     Objection to Statements on Mailing of Notices

          Plaintiff has also objected to Ms. Hudson’s statements on whether Defendant mailed Mr.

   Qualls notices regarding his policy prior to declaring his policy lapsed. (Doc. 63 at 9.) Plaintiff



                                                   11

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 11 of 13 PageID #: 1011
   contends the supplemental declaration fails to provide any basis for Ms. Hudson’s knowledge that

   the notices were mailed and thus should be stricken. (Id.) Defendant’s response does not directly

   address this objection, but states Ms. Hudson has satisfied the requirements for personal

   knowledge. (Doc. 73 at 13–14.)

          Ms. Hudson’s supplemental declaration states Defendant sent Mr. Qualls a quarterly

   Premium Notice on March 28, 2016, a Past Due Notice on May 11, 2016, a Final Notice on May

   27, 2016, and a letter on June 27, 2016, confirming his policy had lapsed. (Doc. 28-1 ¶¶ 8–11.)

   However, the supplemental declaration does not indicate Ms. Hudson personally sent the notices

   to Mr. Qualls nor does it explicitly state how she determined such notices were sent. Given her

   statement that “[a] copy of each notice provided to Mr. Qualls relating to the payment of insurance

   premium due on April 26, 2016 is attached collectively as Exhibit B” (Doc. 28-1 ¶ 12), it appears

   Ms. Hudson’s statements that the notices were mailed are based on her review of the copies of the

   notices. Defendant has again failed to provide any evidence the notices meet the requirements

   under the business records exception, or any other hearsay exception. See Wiley, 20 F.3d at 226.

   As a result, the supplemental declaration fails to demonstrate Ms. Hudson has personal knowledge

   to testify on whether the notices were actually sent to Mr. Qualls.

          Because Ms. Hudson’s statements on whether the notices were mailed to Mr. Qualls do not

   satisfy the requirements under Rule 56(c)(4), the Court will disregard those statements. However,

   Plaintiff has not offered any reason why the Court must also strike the statements from the

   supplemental declaration. See Berry v. Frank’s Auto Body Carstar, Inc., 817 F. Supp. 2d 1037,

   1041–42 (S.D. Ohio 2011) (explaining that because motions to strike are disfavored “a Court

   should ignore inadmissible evidence instead of striking it from the record”); Nelms v. Wellington

   Way Apartments, LLC, Case No. 2:08-cv-1038, 2010 WL 11489123, at *3 (S.D. Ohio Nov. 8,



                                                   12

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 12 of 13 PageID #: 1012
   2010) (same) (collecting cases). Accordingly, the Court will deny Plaintiff’s motion to strike the

   portions of Ms. Hudson’s supplemental declaration that assert notices were sent to Mr. Qualls.

             Plaintiff has also moved to strike Defendant’s arguments in reliance on the supplemental

   declaration, (Docs. 65, 80), but again fails to specify which portions of Defendant’s responses rely

   on Ms. Hudson’s statements regarding the mailing of notices to Mr. Qualls. It is the responsibility

   of the parties to support their arguments, not the Court. See Wilson, 762 F. Supp. 2d at 1058.

   Thus, the Court will deny Plaintiff’s motion to strike Defendant’s arguments in reliance on the

   above paragraphs of Ms. Hudson’s supplemental declaration.

   III.      CONCLUSION

             For the foregoing reasons, Plaintiff’s motions to strike (Docs. 62, 65, 80) will be DENIED.



          An appropriate order will enter.

                                                          /s/
                                                          CURTIS L. COLLIER
                                                          UNITED STATES DISTRICT JUDGE




                                                     13

Case 3:18-cv-00506-CLC-HBG Document 86 Filed 07/28/20 Page 13 of 13 PageID #: 1013
